Case 5:21-cv-01727-EJD Document 52 Filed 04/28/21 Page 1 of 2

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT
Form 1. Notice of Appeal from a Judgment or Order of a
United States District Court

 

 

Name of U.S. District Court: (Northern District of California

 

 

U.S. District Court case number: |5:21-cv-01727

 

 

 

Date case was first filed in U.S. District Court: March 11, 2021

 

 

 

Date of judgment or order you are appealing: |March 29, 2021

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

@ Yes © No_ C IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

RingCentral, Inc.

 

 

Is this a cross-appeal? C Yes @No

 

 

If Yes, what is the first appeal case number?

 

 

Was there a previous appeal in this case? © Yes ©@No

 

If Yes, what is the prior appeal case number?

 

Your mailing address:

The Orrick Building

 

 

 

405 Howard Street

 

 

 

 

 

 

 

 

 

 

 

City: |San Francisco State: |CA Zip Code:|94105

 

 

 

 

Prisoner Inmate or A Number (if applicable):

 

 

 

 

 

 

 

Signature |/s/ Clement Seth Roberts Date (4/28/2021

 

 

 

Complete and file with the attached representation statement in the U.S. District Court
Feedback or questions about this form? Email us at forms@ca9.uscouris.gov

 

Form 1 Rev. 12/01/2018
Case 5:21-cv-01727-EJD Document 52 Filed 04/28/21 Page 2 of 2

UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement
Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
RingCentral, Inc.

 

 

Name(s) of counsel (if any):
Clement Roberts, Karen Johnson-McKewan, Robert L. Uriarte, Nathan Shaffer

 

 

 

 

 

Address: 405 Howard Street, San Francisco, CA 94105
Telephone number(s): 415.773.5700

Email(s): \croberts@orrick.com; kjohnson-mckewan@orrick.com; ruriarte@orrick

 

 

 

 

 

 

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? @ Yes © No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:
Zoom Video Communications, Inc.

 

 

Name(s) of counsel (if any):
Douglas Lumish, Matthew Rawlinson, Arman Zahoory, Jennifer Barry

 

 

 

 

 

Address: |140 Scott Dr, Menlo Park, CA 94025
Telephone number(s): |650.328.4600

 

 

 

 

 

 

 

Email(s): |\doug.lumish@lw.com;matt.rawlinson@|w.com;arman.zahoory@1w.con

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms@ca9.uscouris.gov

 

Form 6 I New 12/01/2018
